SULLIVAN, Judge
(concurring in the result):
Article 107, Uniform Code of Military Justice, 10 USC § 907, states:
Any person subject to this chapter who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.
(Emphasis added.) This Court has held that Article 107 can be applied to statements given by a servicemember to police who suspect him of an offense, once he has been advised of his rights and chosen to speak. See United States v. Dorsey, 38 MJ 244, 248 (CMA 1993); United States v. Frazier, 34 MJ 135 (CMA 1992); United States v. Prater, 32 MJ 433, 438 (CMA 1991); United States v. Gay, 24 MJ 304, 306 n. 3 (CMA 1987). In this case, appellant waived his Article 31, UCMJ, 10 USC § 831, rights and made a false official statement to the police. Although there may be an “exculpatory no” doctrine, under our case law and the circumstances of this case it does not exist here. I would affirm on the basis of our present case law.